Per Curiam.

A writ of mandamus may issue only where the relator shows (1) a clear legal right to the relief prayed for, (2) a clear legal duty upon respondent to perform the act requested, and (3) that relator has no plain and adequate remedy in the ordinary course of the law. State, ex rel. Butler, v. Demis (1981), 66 Ohio St. 2d 123, 124; State, ex rel. Akron Fire Fighters, v. Akron (1978), 54 Ohio St. 2d 448, 450.
Appellant contends that appellee is under a clear legal duty to apply the doctrine of forum non convmims. In Hughes v. Scaffide (1978), 53 Ohio St. 2d 85, we discussed the doctrine of forum non convmiens, noting that “[s]tates are free to accept or reject it as a matter of state policy.” Id., at 88. Ohio has not judicially adopted the doctrine, nor is it embodied in any rule or statute. As such, appellant can not demonstrate that appellee was under a duty to apply the doctrine, and the requirements for the issuance of a writ of mandamus can not be fulfilled.
Accordingly, the judgment of the Court of Appeals is affirmed.

Judgmmt affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.